DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/643,185, filed 8 December 2021, which is a “bypass” continuation of International Application No. PCT/CN2019/129747, filed 30 December 2019, and claims foreign priority to Chinese Application No. CN201910568901.3, filed 27 June 2019.
Claims 1–5 and 9–23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5, 9, 12–19, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN 103327259 A1 (“Yang”).  This reference is cited as an ‘X’ reference in the International Search Report for corresponding International Application PCT/CN2019/129747, and is listed in the 27 February 2022 Information Disclosure Statement.  The machine translation provided by Applicant is relied on.
Yang, directed to calibrating a camera using a feedback loop with an LED display, teaches with respect to claim 1, a method for adjusting an exposure parameter implemented on a computing device having at least one processor, at least one computer-readable storage medium (9, control device 13 is computer), and a communication platform connected to a network (Fig. 1, connection between calibration system 10 and display terminal 30), comprising:
obtaining a target region within an image captured by a capture device (6, step 200 of taking pictures of measured zone);
determining, based on gray information of the target region, a current brightness of the target region (7, step 300 of obtaining gradation of LED pixels in terms of 256 shades of gray);
determining, based on the current brightness of the target region, a target brightness of the target region (id., determining whether exposure is excessive or too small based on comparison with expected brightness intervals); and
determining, based on the target brightness of the target region, one or more exposure parameters of the capture device (id., step 400 of parameter adjustment for camera).

Regarding independent claim 12, all other things equal to claim 1, the Yang computer implementation of control device 13 comprises a storage device storing a set of instructions and a processor in communication with the storage device that executes the set of instructions by definition.

Regarding independent claim 23, all other things equal to claim 1, the Yang computer implementation of control device 13 includes a storage medium comprising executable instructions by definition.

Regarding claims 2 and 13, Yang teaches wherein the obtaining a target region comprises:
identifying an initial region including the target region from the image (8–9, determining area for proofreading out of full frame);
determining the target region by trimming the initial region according a [sic] predetermined trimming strategy (id., only correcting this proofreading area).

Regarding claims 3 and 14, Yang teaches wherein the determining a current brightness of the target region based on gray information of the target region comprises:
determining a number of pixels corresponding to each gray value and a number of pixels falling in different gray value ranges by performing statistics on gray values of pixels in the target region (7, gray value intervals); and
determining the current brightness of the target region based on the number of pixels corresponding to each gray value and the number of pixels falling in different gray value ranges (id., calculating each LED pixel as within an interval, such that determining whether exposure is excessive or too small depending on the quantity of LED pixels within high and low intervals).

Regarding claims 4 and 15, Yang teaches wherein to determine the current brightness of the target region based on the number of pixels corresponding to each gray value and the number of pixels falling in different gray value ranges comprises:
determining a degree of exposure based on the number of pixels falling in different gray value ranges (7, determining whether exposure is excessive or too small depending on the quantity of LED pixels within high and low intervals); and
determining the current brightness of the target region based on the number of pixels corresponding to each gray value, the number of pixels corresponding to each gray value, the number of pixels falling in different gray value ranges, and a first predetermined threshold corresponding to the degree of exposure (id.).

Regarding claims 5 and 16, Yang teaches wherein determining a degree of pixels falling in different gray value ranges, whether a pixel ratio of a first gray value range is greater than a second predetermined threshold, wherein the pixel ratio of the first gray value range is a ratio of the number of pixels falling in the first gray value range to a total number of pixels in the target region (7, quantity of LED pixels that fall into highest and smallest intervals; claim is mathematically equivalent as the normalization of this quantity to the number of pixels in the measured zone);
in response to a determination that the pixel ratio is greater than the second predetermined threshold, determining the degree of exposure of the target region as underexposure (id., determining exposure is too small if there are too many pixels in the 0 to 50 brightness range); or
in response to a determination that the pixel ratio is less than or equal to the second predetermined threshold, determining the degree of exposure of the target region as overexposure (id., determining exposure is excessive if there are too many pixels at brightness 255).

Regarding claim 17, Yang teaches wherein the determining the current brightness of the target region based on the number of pixels corresponding to each gray value, the number of pixels falling in different gray value ranges, and a first predetermined threshold corresponding to the degree of exposure comprises:
determining a gray value of a pixel whose ratio satisfies a first preset condition as a target gray value, wherein the pixel ratio of the target gray value is a ratio of a number of pixels corresponding to the target gray value to a total number of pixels in the target region (7, specific gray value intervals, claimed normalized ratio is mathematically equivalent to Yang pixel quantity);
determining, based on the number of pixels falling in different gray value ranges, whether a pixel ratio of a second gray value range is greater than the first predetermined threshold, wherein pixels in the second gray value include one or more pixels whose gray value is less than or equal to the target gray value (id., quantity of pixels in the 0 to 50 range or below 255; again, the claimed normalized ratio is mathematically equivalent to Yang pixel quantity); and
in response to a determination that the pixel ratio of the second gray value range is greater than the first predetermined threshold, determining the target gray value as the current brightness of the target region (id., determining exposure is too low or too high depending on pixel quantities within the 0 to 50 range or at 255).

Regarding claim 18, Yang teaches wherein the first preset condition refers to pixel ratios of the target gray value and one or more subsequent gray values are less than a third predetermined threshold (7, “normal” pixel intervals of 51 to 100, 101 to 150, 151 to 200, and 201 to 254).

Regarding claim 19, Yang teaches wherein the image is a raw image (6–8, picture is taken at step 200 before the camera is adjusted at step 400).
 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of U.S. Patent Application Publication No. 2006/0044459 A1 (“Kato”), listed in the 27 February 2022 Information Disclosure Statement.  CN 101049012A, a foreign equivalent of Kato, was cited in the First Office Action for corresponding Chinese Application No. 201910568901.3.
Claims 9, 10, 20, and 21 are directed to details of the target regions not taught by Yang.  However, Kato, directed to a camera, teaches with respect to claims 9 and 20:
wherein the image includes a plurality of target regions, and the determining a current brightness of the target region based on gray information of the target region comprises:
identifying, among the plurality of target regions, a target region with a largest size (Fig. 10, ¶ 0056; “primary region” indicating desired subject is larger than tiled background areas); and
designating a current brightness of the target region with the largest size as the current brightness (¶ 0057, generating histogram indicating luminance distribution in the primary region on the basis of luminance data of pixels configuring the primary region of the reference image).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Yang system to use the Kato primary region as the measured zone, in order to calibrate a camera accurately for a subject in a center area having different brightness than in a peripheral area.  Kato ¶ 0068.

Regarding claims 10 and 21, Yang in view of Kato teaches the method of claim 1, wherein the image includes a plurality of target regions, and the determining a current brightness of the target region based on gray information of the target region comprises:
obtaining a position of each of the plurality of target regions in the image (Kato ¶ 0005, multi-photometry);
determining a deviation distance between each target region and a center of the image based on the position of the target region (¶ 0055, determining luminance distribution relative to center of image);
determining a weight for each target region based on the deviation distance of the target region (¶¶ 0053–55, center-weighted photometry); and
determining the current brightness by performing a weighted average on the current brightness of each target region based on the weight of each target region (¶ 0053, determining average luminance of pixels of the taken image after a weighting process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487